Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claim 1 recites a document search system comprising a processing portion. A processing portion is defined as below

    PNG
    media_image1.png
    321
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    115
    642
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-4, 10-11, 14-15, 17, 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (U.S. Pub 2014/0067846 A1)
Claim 1
Edwards discloses a document search system comprising (fig. 1, system 100):
a processing portion (fig. 1, item 150), wherein the processing portion is configured to extract a keyword included in text data ([0029], line 1-2, “... a user can input a search query into device 105...” [0071], line 3-6, “... in a query of "how to make a cake", block 620 could include identifying five one-word terms or a subset of the five words (e.g., not including "a" and "to" as terms due to their non-substantive nature)...” <examiner note: search query <=> text data; keywords: how, make, cake are extracted>), to extract a related term of the keyword from words included in a plurality of pieces of first reference text analysis data ([0060], line 3-4, “.. the subset of document is identified...” [0062], line 1-2, “... one or more related indicator term can be identified...” [0065], line 1-2, “... term relationship structure 318 is constructed or updated to reflect the related indicator terms...” [0072], line 2-4, “... an identified query term can be used to access a row of a term relationship structure to identify related indicator terms...” <examiner note: a subset of document is analyzed to identified related indicator terms and stored in a term relationship structure. Using the term relationship structure, one or more related indicator terms of the query terms are extracted>), to give a weight to each of the keyword and the related term ([0073], line 1-3, “... for each document within a set of documents, a number of times that each related indicator term and the query term appears can be counted...” [0074], line 1-2, “... each count can be scaled by a weighting factor, e.g., to obtain a weighted count...” <examiner note: query term and related indicator terms are weighted>), to give a score to each of a plurality of pieces of second reference text analysis data on the basis of the weight ([0075], line 1-2, “... a document score can be determined for each document based on the weighted count...”), to rank the plurality of pieces of second reference text analysis data on the basis of the score to generate a ranking data ([0076], line 1-2, “... document rankings can be determined using the document scores...”), and to output the ranking data ([0076], line 5-6, “... The rankings can define an ordered list which can then be provided to a user who initiated the query...”).

Claim 3
Claim 1 is included, Edwards further discloses wherein the score is given to the second reference text analysis data including a word matching the keyword or the related term ([0073], line 1-3, “... for each document within a set of documents, a number of times that each related indicator term and the query term appears can be counted...” [0074], line 1-2, “... each count can be scaled by a weighting factor, e.g., to obtain a weighted count...” <examiner note: a number of times query terms and related indicator terms matched with words in the subset of documents>) 
Claim 4
Claim 1 is included, Edwards further discloses wherein the plurality of pieces of first reference text analysis data is the same as the plurality of pieces of second reference text analysis data ([0060], line 3-4, “.. the subset of document is identified...” [0062], line 1-2, “... one or more related indicator term can be identified...” ([0073], line 1-3, “... for each document within a set of documents, a number of times that each related indicator term and the query term appears can be counted...” <examiner note: the subset of documents to identify related indicator terms are the same the set of documents are identified as query result>)
Claim 10
Claim 1 is included, Edwards discloses wherein the first reference text analysis data is data generated by performing morphological analysis on first reference text data, and wherein the second reference text analysis data is data generated by performing morphological analysis on second reference text data ([0071], “... [0071] At block 604, each query term in the query can be identified. In some instances, a query term is a single word. For example, in a query of "how to make a cake", block 620 could include identifying five one-word terms or a subset of the five words (e.g., not including "a" and "to" as terms due to their non-substantive nature). In some instances, a query term includes a set of words, such as a bigram or trigram...” [0079] At block 702, the set of potential query terms can be identified using empirical queries (e.g., stored as empirical query data 316). The set of potential query terms can include terms entered by other users in past queries. In some instances, the set of potential query terms is identified by parsing queries into terms of particular word lengths (e.g., into one-word terms, into two-word terms, etc.). For example, each of the following queries could favor defining a potential query term as "email": "Email", "email friends", "email app", "email management" and "email celebrities"...” )

Claim 1 is included, Edwards discloses further comprising: an electronic device (fig. 1, [0028], device 105: smart phone laptop); and a server (fig. 1, server 150), wherein the electronic device comprises a first communication portion (fig. 1, device 105 can be a laptop that has wireless adapter or NIC to transmit and/or receive data to/from server 150), wherein the server comprises the processing portion and a second communication portion (fig. 1, server 150 also include network interface 210 in fig, 2), wherein the first communication portion is configured to supply the text data to the server through one or both of wire communication and wireless communication (fig. 1, device 105 laptop submit query data to server 150 both wireless and wire communication), wherein the processing portion is configured to supply the ranking data to the second communication portion, and wherein the second communication portion is configured to supply the ranking data to the electronic device through one or both of wire communication and wireless communication ([0076], line 5-6, “... The rankings can define an ordered list which can then be provided to a user who initiated the query...” <examiner note: the ranking data can return to device 105 both wireless or wire communication>).
	Claim 14, 15, 17, 22, and 23 are similar to claims 1, 3, 4, 10. The claims are rejected based on similar reason.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5-8, 16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (U.S. Pub 2014/0067846 A1), as applied to claim 1, and further in view of Arfa (U.S. Patent 11182806 B1).
Claim 2
Claim 1 is included, however, Edwards does not explicitly disclose wherein the weight of the keyword is a value based on an inverse document frequency of the keyword in the plurality of pieces of first reference text analysis data or the plurality of pieces of second reference text analysis data; and wherein the weight of the related term is a product of the weight of the keyword by a value based on a similarity degree or a distance between a distributed representation vector of the related term and a distributed representation vector of the keyword.  
	Arfa discloses wherein the weight of the keyword is a value based on an inverse document frequency of the keyword in the plurality of pieces of first reference text analysis data or the plurality of pieces of second reference text analysis data (col 3, line 61, “... construct a corpus of text...” col 4, line 5-6, “... identify a list of unique n-grams appearing in the corpus of text... generate... a table of word vector relationships comprising n-grams and their corresponding word vector...” col 11, line 18-20, “... the weight assigned to a word vector may be an inverse document frequency...” col 7, line 6-8, “... generate k keywords on receiving a request...the request may include an input n-grams... access the table of word vector relationship 101... identify a corresponding n-gram for each select word vectors... generating a plurality of keywords...”); and wherein the weight of the related term is a product of the weight of the keyword by a value based on a similarity degree or a distance between a distributed representation vector of the related term and a distributed representation vector of the keyword (col 10, line 65-67, “... generate k words that approximates a representation of a relationship between “positivity” and “breakfast...” col 11, line 5-53, “... identifying k word vectors closest to an average vector that represent a relationship between two concepts... system 1860 may, for each n-grams in the table 101, calculate a similarity metric to the average vector... select k word vectors ... closest to the average vector...” col 12, line 3-4, “... identify that the selected word vectors correspond to “motivation”, “awesomeness”, “vibes”, and “enthusiasm”... correspond to “positivity” and “breakfast...”)
Claim 5
Claim 1 is included, Arfa further discloses wherein the related term is extracted using a distributed representation vector obtained by machine learning performed on distributed representation of the words included in the plurality of pieces of first reference text analysis data (col 10, line 65-67, “... generate k words that approximates a representation of a relationship between “positivity” and “breakfast...” col 11, line 5-53, “... identifying k word vectors closest to an average vector that represent a relationship between two concepts... system 1860 may, for each n-grams in the table 101, calculate a similarity metric to the average vector... select k word vectors ... closest to the average vector...” col 12, line 3-4, “... identify that the selected word vectors correspond to “motivation”, “awesomeness”, “vibes”, and “enthusiasm”... correspond to “positivity” and “breakfast...”)
Claim 6
Claim 1 is included, Arfa further discloses wherein the related term is extracted from the words included in the plurality of pieces of first reference text analysis data, on the basis of a similarity degree or a proximity of distance between distributed representation vectors of the words and a distributed representation vector of the keyword (col 10, line 65-67, “... generate k words that approximates a representation of a relationship between “positivity” and “breakfast...” col 11, line 5-53, “... identifying k word vectors closest to an average vector that represent a relationship between two concepts... system 1860 may, for each n-grams in the table 101, calculate a similarity metric to the average vector... select k word vectors ... closest to the average vector...” col 12, line 3-4, “... identify that the selected word vectors correspond to “motivation”, “awesomeness”, “vibes”, and “enthusiasm”... correspond to “positivity” and “breakfast...”)
Claim 7
Claim 6 is included, Arfa further discloses wherein each of the distributed representation vectors of the words is a vector generated with use of a neural network (col 36, line 52-55, “... Word2Vec, may be used to map n-gram to a vector representation in the vector space 1900)
Claim 8
wherein extraction of the keyword included in text data comprises a morphological analysis on the text data to generate analysis data and extraction of the keyword from the analysis data ([0071], “... [0071] At block 604, each query term in the query can be identified. In some instances, a query term is a single word. For example, in a query of "how to make a cake", block 620 could include identifying five one-word terms or a subset of the five words (e.g., not including "a" and "to" as terms due to their non-substantive nature). In some instances, a query term includes a set of words, such as a bigram or trigram...”)
However, Edwards does not explicitly disclose wherein the keyword is extracted from words included in the analysis data on the basis of an inverse document frequency in the plurality of pieces of first reference text analysis data or the plurality of pieces of second reference text analysis data.
Arfa discloses wherein the keyword is extracted from words included in the analysis data on the basis of an inverse document frequency in the plurality of pieces of first reference text analysis data or the plurality of pieces of second reference text analysis data (col 3, line 61, “... construct a corpus of text...” col 4, line 5-6, “... identify a list of unique n-grams appearing in the corpus of text... generate... a table of word vector relationships comprising n-grams and their corresponding word vector...” col 11, line 18-20, “... the weight assigned to a word vector may be an inverse document frequency...” col 7, line 6-8, “... generate k keywords on receiving a request...the request may include an input n-grams... access the table of word vector relationship 101... identify a corresponding n-gram for each select word vectors... generating a plurality of keywords...”)

	Claim 16, 18-21 are similar to claim 2, 5-8. The claims are rejected based on the same reason.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (U.S. Pub 2014/0067846 A1), as applied to claim 1, and further in view of Huang (U.S. Pub 2019/0155915 A1)
Claim 9
Claim 1 is included, however, Edwards does not explicitly disclose wherein the weight is changeable by a user ([0056], line 56-60, “...  For example, the query-term index 300 illustrated in FIG. 3 indicates that for query term “gal godat”, “wonder woman”, “movie”, “actress”, and “miss universe” are four related terms with different TF-IDF scores. When a user submits a query containing “gal gadot”, the social-networking system 160 may identify a plurality of content objects matching “gal gadot”. The social-networking system 160 may rank the content objects containing the related terms “wonder woman” and “movie” on top of the ranking list because these two related terms have higher TF-IDF scores compared to other related terms according to the query-term index 300....” [0057], “... As an example and not by way of limitation, the social-networking system 160 may tune a ranking algorithm based on the query-term index 300 illustrated in FIG. 3 as follows. The social-networking system 160 may determine similar weights, e.g., 0.25, 0.25, 0.2, and 0.2, for the related terms “wonder woman”, “movie”, “actress”, and “miss universe”, tune the ranking algorithm, and rank the identified content objects using the tuned algorithm...” <examiner note: “... the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art in In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (see MPEP 2144.04 – III)...”)  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including tuning weight of related terms as disclosed by Huang into Edward because it allows ranking data can be tuned. By incorporating adjusting weights of query terms, related terms, document results are ranked based on tuned ranking algorithm 

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (U.S. Pub 2014/0067846 A1), as applied to claim 1, and further in view of Jia (U.S. Pub 2008/0168288 A1)
Claim 12
Claim 1 is included, Edwards discloses in server 150 is processing portion including computer processor. It is obvious server include transistors in computer processors.
 However, Edwards does not disclose wherein the transistor comprises a metal oxide in a channel formation region
wherein the transistor comprises a metal oxide in a channel formation region (fig. 1, switch circuit 30, [0017], switch circuit includes transistors Q1, Q2. The Q1, Q2 are MOSFET <examiner note: The metal–oxide–semiconductor field-effect transistor (MOSFET, MOS-FET, or MOS FET), also known as the metal–oxide–silicon transistor>)
Claim 13
Claim 1 is included, Edwards discloses in server 150 is processing portion including computer processor. It is obvious processors include transistors.
Jia discloses wherein the processing portion comprises a transistor, and wherein the transistor comprises silicon in a channel formation region (fig. 1, switch circuit 30, [0017], switch circuit includes transistors Q1, Q2. The Q1, Q2 are MOSFET <examiner note: The metal–oxide–semiconductor field-effect transistor (MOSFET, MOS-FET, or MOS FET), also known as the metal–oxide–silicon transistor>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a switch circuit including MOSFET as disclosed by Jia into server 150 as disclosed by Edwards because the switch circuit 30 in turned of to cut off the supply of +5VSB to the motherboard during the S5/off state. By incorporating switch circuit including MOSFET transistors into the server 150 in Edwards, unnecessary power consumption is saved when the computer is in an off state.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167